Citation Nr: 1037423	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-43 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for hypertension, and if so, 
whether service connection is warranted.

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 
1977 and from November 1981 to April 1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from February and June 2004 ratings decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran presented testimony at a Board hearing before the 
undersigned acting Veterans Law Judge in March 2007.  The Board 
reopened the claim for service connection for PTSD and remanded 
the issues shown on the cover page to the RO in September 2007 
for further development.

As noted in an October 2001 VA treatment record, the Veteran has 
been diagnosed with an anxiety disorder NOS (not otherwise 
specified).  The Board has recharacterized the issues on appeal 
based on the holdings of Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  Clemons holds that the scope of a mental health 
disability claim includes any mental health disability that could 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record. 

The issue of service connection for a psychiatric disorder, to 
include PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied service connection for hypertension in January 
2002.  The Veteran did not appeal.

2.  Since that decision, evidence relating to an unestablished 
fact necessary to substantiate the claim and raising a reasonable 
possibility of substantiating the claim has not been received.  

3.  The Veteran's current headache disability was not caused by 
service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The January 2002 RO decision denying service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  The criteria to reopen the claim for service connection for 
hypertension based on new and material evidence are not met.  
38 U.S.C.A §§ 1101, 1110, 1137, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.307, 3.309 (2009).

3.  The criteria for service connection for headaches, including 
as secondary to a service-connected disability, are not met.  
38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). VCAA 
notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the service connection claim, the October 2007 
notice letter provided the Veteran with notice of what was 
necessary to substantiate the claim; what VA would seek to 
provide; and what he was expected to provide, as well as the laws 
regarding degrees of disability or effective dates.  In any 
event, because the service connection claim remains denied, any 
questions regarding a disability rating and effective date are 
now moot.  

With respect to the claim to reopen, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in a claim to reopen a 
previously finally denied claim, VCAA notice must notify the 
claimant of the meaning of new and material evidence and of what 
evidence and information (1) is necessary to reopen the claim; 
(2) is necessary to substantiate each element of the underlying 
service connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final denial 
on the merits.  In this case, the October 2007 notice letter of 
record satisfies the requirements under Kent.  In addition, the 
issues on appeal were readjudicated in a December 2009 
supplemental statement of the case, curing any timing defect with 
respect to notice.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has obtained the Veteran's service treatment 
records and VA outpatient treatment records.  The Veteran 
identified private medical treatment records and provided billing 
statements dated from 1986 to 1988 from his former private 
physician.  The Veteran stated that the treatment records from 
that private physician had been destroyed.  The Veteran was 
afforded a VA examination for headaches in 2009.  Given the 
thoroughness of the 2009 examination report and that the fact 
that the examiner's opinions were based on a review of the claims 
file, including the service treatment records, the Board finds 
the medical opinions are sufficient for adjudicatory purposes.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was not 
afforded a VA examination specifically to determine the nature 
and etiology of his hypertension as VA was not under an 
obligation to obtain a medical opinion since the appellant has 
not submitted new and material evidence to reopen that claim.  38 
C.F.R. § 3.159(c)(4)(iii).  Regardless, the etiology of the 
Veteran's hypertension was also addressed by the 2009 examiner.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328.

II. Applicable Law

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. 
§ 3.156 provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  In order to prevail on the 
issue of service connection, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Hypertension may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Diagnostic Code 7101 provides that a 10 
percent rating for hypertension is warranted where continuous 
medication is required for control of elevated blood pressure.  
38 C.F.R. § 4.104 (2009). 

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service connected 
disease or injury that is proximately due to or the result of a 
service connected disease or injury, and not due to the natural 
progress of the nonservice connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



III. New and Material Evidence Claim for Hypertension

The RO denied service connection for hypertension in January 
2002.  The Veteran was notified of this decision and of his 
appellate rights by letter dated in February 2002.  He did not 
appeal.  Thus, the rating decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

At the time of the January 2002 decision, service treatment 
records did not show hypertension and the Veteran's blood 
pressure readings were normal on service discharge examination in 
March 1984.  A January 2001 VA medical record showing complaints 
of headaches and a blood pressure reading of 202/131.  The RO 
denied the claim because service treatment records showed no 
treatment or diagnosis of hypertension and there was no medical 
evidence of the disorder within one year of service discharge.  

The Veteran applied to reopen a claim in August 2003.  Evidence 
obtained since the January 2002 RO decision includes the 
Veteran's August 2003 statement that his head always hurt in 
service.  His wife indicated in August 2003 that she had been a 
medical ward clerk and an EMT, and that in about September 1984, 
the Veteran had high blood pressure.  A February 1994 private 
medical record received in October 2003 shows hypertension.  
Hypertension is also shown currently in VA medical records.  

In December 2003, the Veteran stated that after service 
discharge, he started having headaches and after seeing his 
private physician, he was told he suffered with hypertension and 
would need medication to control it.  He had taken medication 
ever since.  The Veteran provided billing records from his 
private physician dated from 1986 to 1988 that indicate that he 
was treated prior to 1986, but he stated that the physician's 
treatment records had been destroyed.

New evidence also includes VA treatment records dated from July 
1987, over 3 years after service separation.  These records are 
silent as to hypertension until September 1988, over 4 years 
after service separation, when a VA medical record reports that 
the Veteran had been having problems with blood pressure and that 
he was taking Hytrin, a medication for the treatment of 
hypertension.  Significantly, numerous 1987 VA treatment records 
which do make no mention of any complaints, treatment, or 
medication with respect to hypertension.  In addition, a 
September 2009 VA examination report concluded that while the 
Veteran "reports that he believes he had hypertension in the 
military; however, I am unable to find documentation of that."  
That examiner related the Veteran's headaches to elevation of 
blood pressure but concluded that the "current [blood pressure-
related] headache disorder is not related to his military 
service." 

Based on the record, the Board concludes that new and material 
evidence has not been received to reopen the claim for service 
connection for hypertension.  The Board finds that the 
aforementioned evidence is "new" since it was not available for 
review in 2002.  However, it is not "material" since it does 
not tend to prove the merits of the claim.  The new evidence does 
not tend to show that the Veteran's hypertension is related to 
service.  In fact, the September 2009 VA examination report in 
particular tends to disprove the claim by concluding that there 
was no documentation of hypertension in service and no 
relationship between service and his hypertension-related 
headaches.  The new evidence also does not tend to show evidence 
of hypertension having been manifest to a degree of 10 percent 
within one year of service discharge.  In this regard, the 
medical records do not show medication for control of 
hypertension until 1988, over 4 years after service.  Likewise, 
there is no diagnosis of hypertension in the record prior to 1988 
and no confirmation of hypertension prior to 1988 by blood 
pressure readings taken two or more times on at least three 
different days.  As the medical evidence added to the record is 
not "new and material," the appellant's claim for service 
connection for hypertension may not be reopened. 

IV.  Service connection for Headaches

The Veteran was treated for headaches in service.  He had 
headaches in May and August 1973 and in January 1974.  He had a 
bleeding nose with headaches and dizziness in February 1977.  He 
denied frequent or severe headaches in September 1980 and was 
neurologically normal on service discharge examination in March 
1984.  

Headaches are also currently shown.  There was a diagnosis of 
intermittent mild headaches responding to blood pressure 
medications on VA examination in September 2009.  

The VA examiner in 2009 indicated that there was no nexus between 
the Veteran's in-service headaches and his current headache 
disability.  The examiner reviewed the service treatment records 
and noted that a complaint of headaches in 1977 was related to 
sinusitis; complaints of headaches in August 1973 were felt to be 
due to hayfever; and complaints of headaches in May 1973 and 
January 1974 were attributed to upper respiratory infections.  
The 2009 examiner diagnosed intermittent mild headaches that may 
well be a symptom of his hypertension.  As noted above, the 
examiner specifically indicated that he found no documentation of 
hypertension in the military and indicated that the headaches in 
the military were attributed to other disorders.  The examiner 
stated that the Veteran has no evidence of severe headache 
disorder, and "[a]fter review of his medical records and claims 
file, it is my opinion that his current headache disorder is not 
related to his military service, nor do they represent a 
continuation of the brief self-limited headaches that he had 
during his military service."

The evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

The Board, however, finds that the Veteran's reported history of 
continued headaches since active service is inconsistent with the 
other evidence of record.  Indeed, while he stated that his 
disorder began in service, he denied frequent or severe headaches 
in September 1980 and was neurologically normal on service 
discharge examination in March 1984.  Moreover, the post-service 
evidence does not reflect treatment related to headaches for over 
5 years following active service.  The first medical evidence of 
headaches after service is a 1990 VA treatment record noting 
problems with blood pressure and associated headaches.  
Significantly, the 2009 medical examiner concluded that his 
current headaches are not a continuation of the headaches he 
experienced in service.

The Board has weighed the Veteran's statements as to continuity 
of symptomatology against the absence of documented complaints or 
treatment for several years following active duty discharge and 
finds his recollections as to symptoms experienced in the distant 
past, made in connection with a claim for benefits, to be less 
probative than the medical evidence, particularly the 2009 VA 
medical opinion and the lack of medical evidence of headaches for 
several years after service.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
headaches to active duty, despite his contentions to the 
contrary.  Lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The 
matter of a possible nexus between headaches in service many 
years ago and current headache complaints lies outside the 
capability of lay observation; it requires medical 
training/expertise.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

The Veteran's own allegations that he has a headache disability 
related to service or a service-connected disorder are 
contradicted by objective findings.  To that end, the Board 
places significant probative value on the 2009 VA examination 
undertaken specifically to address the issue on appeal.  The 
examiner concluded that his mild headaches are unrelated to 
service and are a symptom of hypertension, a disorder which is 
not related to service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  For these reasons, service 
connection for headaches, including as secondary to the Veteran's 
service-connected hypertension, is denied.


ORDER


New and material evidence not having been presented, the appeal 
to reopen a claim for service connection for hypertension is 
denied.

Service connection for headaches, including as secondary to a 
service-connected disability, is denied.


REMAND

The Veteran seeks service connection for a psychiatric disorder 
claimed as PTSD.  He claims that he has it due to fear of 
retribution for reporting the stabbing death of his roommate in 
service, who was murdered and later found in his sleeping bag in 
a park where he had been camping.  The Veteran was stationed in 
Germany at the time and has stated that he saw one of the 
murderers shortly after the murder with blood on his hands.  This 
individual told the Veteran that they had murdered his roommate 
because he had failed to pay a debt.  The Veteran has provided 
records showing that he obtained orders to leave Germany on the 
"first available flight" due to "[f]ear of life" in October 
1973 and that he was ordered to return to Germany twice in 
November 1973 and again in January 1974 to be a witness for the 
government in a General Court Martial.  He has been diagnosed 
with PTSD and an anxiety disorder.  A VA psychiatric examination 
is necessary.  38 C.F.R. § 3.159; McLendon v. Nicholson.  20 Vet. 
App. 79 (2006).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 
2010)(correcting effective and applicability dates).  As the 
stressor here has been verified, these regulatory changes do not 
apply in the instant case.

Accordingly, the matter is REMANDED to the RO for the following 
action.  

1.  Schedule the Veteran for a VA 
psychiatric examination.  Provide the 
psychiatrist with the claims file.  All 
necessary special studies or tests, 
including psychological testing if 
indicated, are to be accomplished.

The psychiatrist is to review the claims 
folder, including the service medical 
records, the service personnel records, 
and all post-service psychiatric records.

The psychiatrist must express an opinion 
as to whether the Veteran meets the 
criteria for PTSD or any other mental 
disorder contained in DSM-IV.

If the psychiatrist diagnoses PTSD or 
other psychiatric disorder, he or she is 
to provide an opinion as to whether PTSD 
or other diagnosed psychiatric disorder 
can be related to the stressors reported 
by the Veteran and established as having 
occurred during active service.  The 
examiner is directed to accept the 
Veteran's statements as to leaving Germany 
in fear of his life in 1973 due to his 
witnessing of events which were later the 
basis for a general court martial.

In assessing the relative likelihood as to 
origin and etiology of any diagnosed 
psychiatric disorder, the examiner should 
apply the standard of whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that any such 
disorder is causally or etiologically 
related to the Veteran's active service, 
with the rationale for any such conclusion 
set out in the report.

2.  Thereafter, again consider the 
Veteran's pending claim in light of the 
additional evidence added to the record 
since the December 2009 supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


